                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                                       Petitioner,

                  —against—
                                                       8:20-cv-2260-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                     Respondent.


                                              ANSWER

        Respondent, by her attorneys, Steptoe & Johnson, LLP, as and for her Answer to the

Petition, states as follows:

        1.      This is a proceeding to recognize and enforce a foreign arbitral award pursuant to
                the Convention on the Enforcement and Recognition of Foreign Arbitral Awards
                (the “New York Convention), as implemented by Chapter 2 of the Federal
                Arbitration Act, codified at 9 U.S.C § 201 (the “Federal Arbitration Act”).

        ANSWER: Respondent admits that this is a proceeding under the New York Convention,

as alleged in Paragraph 1 of the Petition, but denies that Petitioner is entitled to relief under the

New York Convention.

        2.      On March 16, 2020, a Final Arbitration Award on Fees and Interest arising out of
                a commercial arbitration agreement was rendered in favor of Petitioner and
                against Respondent (the “March 2020 Fees and Interest Award”) in Hong Kong
                by a Hong Kong International Arbitration Center tribunal (the “Tribunal”).
                Respondent subsequently submitted an application to the Tribunal seeking to
                modify that award. On June 26, 2020, the Tribunal issued a decision (the “June
                2020 Decision”) modifying the March 2020 Fees and Interest Award.1

1
  In November 2018, Petitioner filed an action in this Court to enforce a final award on the merits
that was issued by the same tribunal in February 2018. See Estate of Ke Zhengguang v. Stephany
Yu, 8:18-cv-03546-PWG (D. Md.). On February 24, 2020, this Court issued a Memorandum
Opinion granting Petitioner’s request to recognize and enforce that award. See id. (ECF. No. 53).
        ANSWER: Respondent admits that the arbitral tribunal issued an award on March 16,

2020, and also issued a decision on Respondent’s motion to clarify the award on June 26, 2020,

as alleged in Paragraph 2 of the Petition. Respondent denies that the decision was “in favor of

Petitioner and against Respondent,” and refers the Court to those rulings for a true and complete

recitation of their contents.

        3.      Petitioner seeks an order from this Court under § 207 of the Federal Arbitration
                Act recognizing and confirming the March 2020 Fees and Interests Award and the
                June 2020 Decision, and entry of judgment thereon pursuant to 9 U.S.C. § 13.

        ANSWER: Respondent admits that Petitioner is “seek[ing]” the relief set forth in

Paragraph 3 of the Petition, but denies that the relief is appropriate and further denies that the

relief Petitioner seeks here is consistent with the awards referenced or with federal law.

        4.      Petitioner is the Hong Kong-domiciled Estate of Ke Zhenguang (referred to as the
                “Second Claimant” in the March 2020 Fees and Interests Award). The
                Administrators of the Hong Kong-domiciled Estate of Ke Zhenguang are Mdm.
                Zhang Yuejin (widow to Mr. Ke Zhenguang) and Mdm. Ke Yeying (daughter of
                Mr. Ke Zhenguang).

        ANSWER: Respondent admits that the Petitioner purports to be “the Hong Kong-

domiciled Estate Ke Zhenguang,” but otherwise denies knowledge or information sufficient to

form a belief as to the allegations in Paragraph 4 of the Petition.

        5.      Respondent Yu Naifen Stephany (a/k/a Stephany Yu, a/k/a Stephany Naifen Yu,
                a/k/a Stephany N. Dombrowski) is, upon information and belief, a U.S. citizen
                who resides at 15400 River Road, Germantown, Maryland 20874. Ms. Yu
                (“Respondent”) is referred to as the “Second Respondent” in the March 2020 Fees
                and Interests Award.

        ANSWER: Respondent admits the allegations in Paragraph 5 of the Petition.

        6.      This Court has subject-matter jurisdiction over this action pursuant to 9 U.S.C.
                § 203, since this proceeding seeks recognition and enforcement of a foreign arbitral
                award that falls under the New York Convention.

        ANSWER: Paragraph 6 of the Petition states a legal conclusion as to which no response

is required.

                                                  2
         7.     This Court has personal jurisdiction over the Respondent, since the Respondent is a
                resident of Maryland.

         ANSWER: Paragraph 7 of the Petition states a legal conclusion as to which no response

is required.

         8.     Venue is proper under 9 U.S.C. § 204 and 28 U.S.C § 1391(b)(1) since the
                Respondent is a resident of the District of Maryland and/or under 28 U.S.C
                § 1391(b)(3) because Respondent is subject to this Court’s personal jurisdiction.

         ANSWER: Paragraph 8 of the Petition states a legal conclusion as to which no response

is required.

         9.     The March 2020 Fees and Interests Award and the June 2020 Decision stem from
                disputes that arose under an agreement between certain parties including Mr. Ke
                Zhengguang and Respondent entitled “Agreement on the Implementation of ‘The
                Preliminary Share Restructuring Agreement,’” executed on April 28, 2010 (the
                “4.28.10 Agreement”).

         ANSWER: Respondent admits the underlying arbitration concerns the contract referred

to as the “4.28.20 Agreement” but otherwise denies the allegations in Paragraph 9 of the Petition.

         10.    The 4.28.10 Agreement provides as follows, at Article 4.2:

                Any conflicts, disputes and claims resulted from this agreement or related to this
                agreement, breach of contract, termination of contract and void of contract
                (hereafter referred to as “disputes”) shall be dealt with through amicable
                negotiations by all Parties. If negotiation fails, any Party is entitled to submit the
                dispute to the Hong Kong International Arbitration Centre for arbitration. The
                arbitration is to be conducted in Chinese. The arbitration tribunal is to consist of
                three arbitrators. Oasis Investment and the Controlling Shareholders are entitled
                to nominate one arbitrator, the Non-controlling Shareholders are entitled to
                nominate another arbitrator, and the third arbitrator, who will be the chief
                arbitrator, is to be nominated by the Chairperson of the Hong Kong International
                Arbitration Centre. The outcome of arbitration is final and binding on all Parties.

         ANSWER: Respondent admits that, as alleged in Paragraph 10 of the Petition, the

4.28.10 Agreement provides for disputes to be revolved via arbitration in Hong Kong, and

respectfully refers the Court to the 4.28.10 Agreement for a true and complete recitation of its

terms.


                                                   3
       11.     On February 22, 2013, a Notice of Arbitration was filed with the HKIAC to
               resolve certain disputes that arose under the 4.28.10 Agreement.

       ANSWER: Respondent admits the allegations in Paragraph 11 of the Petition.

       12.     After Mr. Zhengguang died in late 2013, Mdms. Zhang Yuejin and Ke Yeying
               were given approval by the High Court of Hong Kong to participate in the
               arbitration as the Hong-Kong-domiciled Estate of Ke Zhengguang. Mr.
               Zhengguang’s separate, PRC-domiciled Estate was not permitted to join the
               arbitration.

       ANSWER: Respondent denies knowledge or information to form a belief as to what the

High Court of Hong Kong decided with respect to the Estate, and otherwise denies the

allegations in Paragraph 12 of the Petition.

       13.     On February 28, 2018, the Tribunal issued a final award on the merits (the “2018
               Final Award”). The 2018 Final Award did not address issues related to attorneys’
               fees, costs, or interest.

       ANSWER: Respondent admits the allegations in Paragraph 13 of the Petition.

       14.     In November 2018, Petitioner filed an action in this Court to enforce the 2018
               Final Award. See Estate of Ke Zhengguang v. Stephany Yu, 8:18-cv-03546-PWG
               (D. Md.).

       ANSWER: Respondent admits the allegations in Paragraph 14 of the Petition.

       15.     On December 19, 2018, the arbitral tribunal issued an award (the “December
               2018 Clarification Award”) clarifying the 2018 Final Award:

       ANSWER: Respondent admits the allegations in Paragraph 15 of the Petition.

       16.     On March 4, 2019, Petitioner filed an amended petition seeking enforcement of
               the 2018 Final Award as clarified by the 2018 Clarification Award.

       ANSWER: Respondent admits the allegations in Paragraph 16 of the Petition.

       17.     On February 24, 2020, this Court issued a Memorandum Opinion granting
               Petitioner’s request to recognize and enforce the 2018 Final Award. See id. (ECF.
               No. 53). In its opinion, the Court directed the parties to submit an agreed proposed
               judgment, or a letter addressing any disputes related to the exchange rate and pre-
               and post-judgment interest (Id. at 20).




                                                 4
       ANSWER: Respondent respectfully refers to the Court to the Memorandum Opinion

cited in Paragraph 17 of the Petition for a true and complete recitation of its contents.

       18.     The parties reached agreement on the exchange rate and post-judgment interest,
               but could not reach agreement on the availability of post-award, prejudgment
               interest or the applicable interest rate. On March 13, 2020, Petitioner and
               Respondent submitted separate letters to the Court detailing their respective
               positions on these issues, together with proposed final judgments. As of the date
               of this Petition, the Court had not issued a final judgment.

       ANSWER: Respondent admits that the parties submitted separate letters to the Court in

March 2020 concerning the form of judgment, and that the Court has not yet issued a final

judgment. Otherwise, the allegations in Paragraph 18 of the Petition are denied.

       19.     On March 16, 2020, the Tribunal issued the March 2020 Fees and Interests
               Award. Paragraphs 107 and 108 of the award provide for an award of attorney’s
               fees, costs, and interest to Petitioner, as follows:

               The Respondents shall pay [Petitioner] HK$ 7,800,000 for attorney’s fees and
               HK$ 4,961,030 for arbitration fees (including the fees for the arbitral tribunal and
               the fees for HKIAC).

               With regards to Orders No.8 and No.9 in the final award of the arbitral tribunal
               (excluding the arbitration fees and interests), the Respondents shall pay the
               interest. The method to calculate the interest is as follows: Simple interest with
               the principal amount of RMB 145,974,006 multiplied by the interest rate which is
               the most preferential loan interest rate of HSBC in Hong Kong plus 1%.

       ANSWER: Respondent admits that the Tribunal issued an award on March 16, 2020, but

denies that Paragraph 19 of the Petition sets forth a complete and accurate translation of the

Award, and respectfully refers the Court to the March 16, 2020 Award itself for a true and

complete recitation of its contents.

       20.     Paragraph 103 of the award specifically requires that pre-award and post-award
               interest accrue at the HSBC preferential loan interest rate up until the date of
               payment by Respondent:

               With regards to the interest rate, the arbitration tribunal holds the opinion that the
               most appropriate interest rate is the most preferential loan interest rate of HSBC
               plus 1%. The interest rate is applicable before and after the arbitration award
               until the Respondent makes payment. The amount of principal for calculating the

                                                  5
               interest is RMB 145,974,006. Under the Article 80 (1) of the Arbitration
               Ordinance, the interest is payable on money awarded by an arbitral tribunal from
               the date of the award at the judgment rate, except when the award otherwise
               provides. This means that the arbitral tribunal may, at its discretion, determine the
               interest to be paid for the amount awarded not at the judgment rate (currently 8%
               per annum). In this case, considering the relatively long time from the date of the
               award to the final award for the arbitration fees and interests, the arbitration
               tribunal decided that a more reasonable approach should be to adopt the most
               preferential loan interest rate of Hong Kong HSBC plus 1% as the applicable
               interest rate after the arbitration award until the Respondents pay off the money.

               Ex. D at ¶ 103 (emphasis added).

       ANSWER: Paragraph 20 of the Petition sets forth a legal conclusion as to which no

response is required. To the extent a response is required, the allegations are denied.

       21.     Respondent refused to pay any of the amounts awarded by the March 2020 Fees
               and Interest Award.

       ANSWER: Respondent denies the allegations in Paragraph 21 of the Petition.

       22.     On April 15, 2020, Respondent filed an application with the Tribunal seeking to
               modify the March 2020 Fees and Interest Award.

       ANSWER: Respondent admits the allegations in Paragraph 22 of the Petition.

       23.     On June 26, 2020, the Tribunal issued the June 2020 Decision. The decision
               modified paragraphs 107 and 108 of the March 2020 Fees and Interest Award to
               read as follows:

               The respondents must pay [Petitioner] HK$ 6,599,822 of lawyer fee and HK$
               1,377,978.55 of arbitration fee (including the fee of the arbitral tribunal and the
               fee of the HKIAC).

               According to the 8th and 9th orders of the arbitral tribunal in the Final Award
               (Except Interest and Arbitration fees), the respondents must pay interest. The
               calculation method of the interest is: (i) RMB 135,627,795 of the principal ×
               simple interest (HSBC prime rate + 1%) × 36 months of interest period
               (applicable to the 8th order of the Final Award); + (ii) RMB 10,346,211 of the
               principal × simple interest (HSBC prime rate + 1%) × 204 days of interest period
               (from 8 August 2017 to 28 February 2018) (applicable to the order of the Final
               Award).

       ANSWER: Respondent admits that on June 26, 2020, the Tribunal issued a decision

modifying its March 2020 Award, but denies that Paragraph 23 of the Petition sets forth an

                                                 6
accurate and complete translation of that decision, and respectfully refers the Court to the

decision itself for a true and complete recitation of its contents.

        24.        The June 2020 Decision made no change to paragraph 103 of the March 2020
                   Fees and Costs Award (which requires that pre-award and post-award interest
                   accrue at the HSBC preferential loan interest rate up until the date of payment by
                   Respondent).

        ANSWER: Paragraph 24 of the Petition sets forth a legal conclusion as to which no

response is required. To the extent a response is required, the allegations are denied.

        25.        Respondent has failed to pay any amounts awarded to Petitioner in the March
                   2020 Fees and Interest Award, as modified by the June 2020 Decision.

        ANSWER: Respondent denies the suggestion she has acted improperly or otherwise

“failed” to honor her obligations, and otherwise denies the remaining allegations in Paragraph 25

of the Petition.

        26.        Under the New York Convention, parties may seek recognition and enforcement
                   of foreign arbitral awards in the United States, where the award was made in the
                   territory of another Contracting State. See New York Convention, Art. I, cl. 1. and
                   cl. 3.

        ANSWER: Paragraph 26 of the Petition sets forth a legal conclusion as to which no

response is required.

        27.        To obtain recognition and enforcement, a party must supply at the time of the
                   application: “(a) The duly authenticated original award or a duly certified copy
                   thereof; (b) The original agreement [containing the arbitration clause giving rise
                   to the arbitral award] or a duly certified copy thereof.” Id. Art. IV, cl. 1.
                   Furthermore, if the award or agreement seeking recognition and enforcement is
                   not made in the official language of the State it is seeking recognition in, then
                   certified translations must also be supplied at the time of application. Id. Art. IV,
                   cl. 2.

        ANSWER: Paragraph 27 of the Petition sets forth a legal conclusion as to which no

response is required.

        28.        Once a party applying for recognition and enforcement under the New York
                   Convention has produced the necessary documents, a federal district court must
                   confirm an arbitral award falling under the New York Convention “unless it finds

                                                     7
               one of the grounds for refusal or deferral of recognition or enforcement of the
               award specified in the said Convention.” See 9 U.S.C. § 207.

       ANSWER: Paragraph 28 of the Petition sets forth a legal conclusion as to which no

response is required.

       29.     Petitioner repeats and realleges each of the foregoing paragraphs as if more fully
               set forth at length herein.

       ANSWER: Paragraph 29 of the Petition merely repeats prior allegations, and Respondent

correspondingly repeats her prior responses.

       30.     The March 2020 Fees and Costs Award and the June 2020 Decision were made in
               Hong Kong, a Contracting State to the New York Convention.

       ANSWER: Paragraph 30 of the Petition sets forth a legal conclusion as to which no

response is required.

       31.     Petitioner at the time of this application has supplied the following supporting
               documents:

               Exhibit A: Duly Certified Copy of the 4.28.10 Agreement (arbitration agreement)
               Exhibit B: Certified Translation of the 4.28.10 Agreement (arbitration agreement)
               Exhibit C: Duly Authenticated March 2020 Fees and Costs Award
               Exhibit D: Certified Translation of March 2020 Fees and Costs Award
               Exhibit E: Duly Authenticated June 2020 Decision
               Exhibit F: Certified Translation of June 2020 Decision
               Exhibit G: HKIAC Letter Confirming Issuance of March Award & June Decision

       ANSWER: Respondent admits that the documents listed Paragraph 31 of the Petition are

attached to the Petition but does not thereby admit anything concerning those attachments

(including, without limitations, that the translations are accurate).

       32.     None of the grounds available for refusal or deferral of recognition or
               enforcement of an award specified in the New York Convention are applicable to
               the March 2020 Fees and Costs Award and the June 2020 Decision.

       ANSWER: Respondent denies the allegations in Paragraph 32 of the Petition.




                                                  8
                                 AFFIRMATIVE DEFENSES

       Responses asserts the following affirmative defenses and reserves all rights to amend or

supplement these defenses when and if amended or additional defenses become appropriate

and/or available in this action. The allegation of defenses below does not assume the burden of

proof for any issue to which the applicable law places the burden of proof on Petitioner.

       1.      Respondent incorporates by reference as if fully set forth herein the defenses and

argument she advanced in the related matter concerning the same underlying arbitration

proceeding, Estate of Ke Zhengguang v. Stephany Yu, 8:18-cv-03546-PWG (D. Md.), as those

defenses and arguments are equally applicable here, including, without limitation:

       (a)     The Petition fails to join necessary parties as required by Rule 19.


       (b)     The Petition is barred to the extent it seeks relief related to tenders of performance

               that Petitioner unreasonably refused.


       (c)     The Petition should be dismissed under the doctrine of forum non conveniens

               because (among other reasons) enforcement of the award in the United States is a

               means to circumvent China’s currency control laws.


       (d)     The Petition violates public policy insofar as enforcement in the United States

               would compel Respondent to violate Chinese law.


       (e)     Any judgment should be denominated in the currency in which the award was

               denominated, including where the award refers to amounts to be paid in Chinese

               currency (RMB).




                                                 9
       2.     The relief sought in the petition is barred in whole or in part under the doctrines

of equitable estoppel and unclean hands.

       3.     This Petition should be consolidated with Estate of Ke Zhengguang v. Stephany

Yu, 8:18-cv-03546-PWG (D. Md.).

       4.     The Petitioner improperly seeks post-judgment interest exceeding what is

permitted by federal law.

       WHEREFORE, Respondent respectfully requests the Court enter judgment as follows:

       (a)    denying the Petition in full;

       (b)    awarding Respondent her costs, expenses, and attorneys’ fees incurred in

              connection with this action; and

       (c)    granting such other and further relief as is appropriate and just.

Dated: Washington, D.C.                           Respectfully submitted,
       September 7, 2020
                                                  STEPTOE & JOHNSON LLP

                                                  By:     /s/ Michael J. Baratz
                                                        Michael J. Baratz (Bar No. 16391)
                                                        1330 Connecticut Ave NW
                                                        Washington, D.C.
                                                        (202) 429-3000
                                                        mbaratz@steptoe.com

                                                        Charles Michael*
                                                        1114 Avenue of the Americas
                                                        New York, New York 10036
                                                        (212) 506-3900
                                                        cmichael@steptoe.com
                                                        *Admitted Pro hac vice

                                                  Counsel for Respondent Stephany Yu




                                                 10
